Citation Nr: 0933711	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Service connection for asbestos related disease, including 
asbestosis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that, in 
relevant part, denied service connection for asbestosis.  
This case comes to the Board from the RO in Wilmington, 
Delaware.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his hearing testimony and various written statements, the 
Veteran contended that he was exposed to asbestos on numerous 
occasions while living and working aboard various Naval 
vessels.  He alleged that, although his primary duties were 
in communications and career counseling, he performed 
collateral maintenance duties including lagging and 
reinstalling asbestos insulation on pipes aboard ships when 
necessary.  He also alleged that asbestos fibers were at 
times present in the bunk rooms of some of these ships when 
the coverings of exposed pipes were damaged.  The Veteran 
denied any exposure to asbestos after his Naval service.  He 
had his own clock making business for a few years after his 
service and then he worked for the postal service.

The Veteran submitted private medical records dated in August 
2000 that indicated that there was "evidence for pulmonary 
asbestosis and asbestos-related pleural disease" including a 
history of exposure to asbestos, a latency period of greater 
than 15 years before the onset of symptoms, impaired 
diffusion capacity of the lungs, and chest x-rays showing 
small, irregular opacities and pleural thickening.  However, 
the examining physician did not actually diagnose asbestosis.  
An attachment indicates that the Veteran's chest x-rays were 
interpreted as showing interstitial lung disease consistent 
with asbestos exposure or asbestos related disease, but no 
pleural thickening or pleural plaques consistent with such 
exposure or disease.

In June 2005, the Veteran was afforded a VA examination for 
his claimed asbestosis as well as several other disabilities.  
While the examiner appears to have diagnosed asbestosis, the 
Board finds that this examination was inadequate.  The 
examiner's report indicates that he assumed that the Veteran 
was previously diagnosed with asbestosis, insofar as the 
report states that the Veteran had a "history of 
asbestosis."  There is no evidence that a chest x-ray or 
other pertinent testing was performed.  The examiner did not 
provide any rationale for his diagnosis of asbestosis.  
Pulmonary function testing was interpreted as showing no 
obstructive airway disease or pulmonary restriction and a 
mild diffusion defect.  It is unclear whether these findings 
are or are not consistent with a diagnosis of asbestosis.

Under the circumstances, the Board finds that the evidence of 
record is insufficient to show that the Veteran actually has 
an asbestos related pulmonary disorder.  Therefore, a new 
examination is necessary in order to determine whether the 
Veteran actually has asbestosis or any other asbestos related 
disease.  See, e.g., McClendon v. Nicholson, 20 Vet. App. 79, 
85 (2006).  

The Board also notes that the Veteran was not provided the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), which was decided during the pendency of 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).  This 
letter should comply with the guidance 
concerning notice set forth in Dingess, 
19 Vet. App. 473.  He should also be 
asked to identify any treatment that he 
has had for this disorder and for which 
records have not been forwarded to the 
VA.  If such treatment is reported 
attempts to obtain records should be 
undertaken in accordance with appropriate 
action.

2.  The Veteran should be afforded a VA 
examination by a pulmonologist or other 
appropriate specialist.  All testing or 
studies deemed necessary should be 
performed.  The claims file should be 
made available for the examiner's review 
in connection with the evaluation.  The 
examiner should identify any current 
pulmonary disorder, and explain whether 
such disorder was at least as likely as 
not (at least 50 percent likely) caused 
by in-service exposure to asbestos.  
Specifically, it should be determined 
whether or not the appellant has 
asbestosis.  If no opinion can be 
rendered, the examiner should explain why 
this is not possible or feasible.

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




